El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
Apelan los demandados de una sentencia condenándolos a pagar a las cuatro demandantes-, quienes trabajaron en la *173elíniea de los demandados desde noviembre de 1940 hasta-julio de 1943 en calidad de aplanchadoras y costureras, la diferencia entre el salario que recibieron y el mínimum de seis dólares semanales que fija la Ley número 45'de 1919 (Leyes de 1919, pág. 20]} y la compensación correspondien-tes a la novena hora que, según resuelve la corte inferior, trabajaron las demandantes diariamente y por la cual no habían sido compensadas(1)
Sostienen los apelantes, en primer término, que no les es aplicable la Ley núm. 45 de 1919, sobre salario mínimo-para mujeres, porque su clínica no es una do las ‘É ocupacio-nes industriales, comerciales y de servicio público” a que se refiere la ley. De la prueba resulta que la clínica de los de-mandados alojaba pacientes que pagaban por los servicios prestados, entre ellos muchos .cuya estancia era pagada por el Fondo del Seguro del Estado mediante contrato al electo. No hay prueba alguna de que la elíniea se dedicara, aún par-cialmente, a fines caritativos. En Carrasquillo v. American Missionary Association, 61 D.P.R. 867, resolvimos que un hospital que cobra a sus pacientes es una empresa, dentro del significado del artículo 1803 del Código Civil, y dijimos que era una empresa comercial. Y en Hospital San José, Inc. v. Junta, de Salario Mínimo, 63 D.P.R. 747, resolvimos que las clínicas y hospitales que no son puramente caritati-vos están comprendidos dentro de los términos de un esta-tuto cuya finalidad es idéntica al que nos ocupa, aunque su definición de los empleados y empresas sujetos al mismo es más amplia. Los propios apelantes en su alegato nos ha-blan de las clínicas “ . . . do carácter comercial, como mu-chas de las que existen en San Juan, establecidas bajo bases *174comerciales, . . . ”. No nos indican en qué difiere su clínica de las comerciales de San Juan, ni tenemos base alguna para suponer que en Mayagüez, donde radica la clínica de los apelantes, o en el rosto de la Isla se explote el negocio de clínica en forma distinta a la de San Juan.
Considerando los precedentes citados, y la acepción usual, en Puerto Rico do la palabra “comercial”, ilustrada por el uso que a la misma' dan los propios apelantes, precisaría adoptar una interpretación restrictiva de las palabras “ocu-paciones comerciales” que utiliza la Ley núm. 45 de 1919 para poder concluir que dielia ley no es aplicable a una clí-nica corno la de los apelantes. Pero ni en la letra de la ley ni en el fin que persigue encontramos justificación alguna para interpretar su alcance en forma- restrictiva. Véanse Irizarry v. Rivera Martínez, 56 D.P.R. 519; Pueblo v. Alvarez, 28 D.P.R. 937. Concluimos por lo tanto que los ape-lantes empleaban a las apeladas en una ocupación comercial, y que por lo tanto venían obligados a pagar el salario mí-nimo que fijada la Ley núm. 45 de 1919.
Arguyen los apelantes que la corte erró al resolver que no pagaron a las apeladas el salario mínimo que dis-pone la Ley número 45 de 1919. La prueba no ofrece conflicto sobre este particular. Los salarios de las apeladas, quienes trabajaban no menos de seis días a la semana, fluctuaban entre $8 y $11.20 al mes. Los apelantes además les proporcionaban tres comidas al día en la clínica. La queja de los apelantes es que la corte no considerara esas comidas como parte de la compensación. No vemos cómo podía la corte añadir el-valor de las comidas al salario convenido, porque hubo una ausencia total de prueba en cuanto al valor de las comidas. Además, la Ley núm. 17 de 1931 (Leyes de 2931, pág. 195) dispone que los salarios de los obreros se pagaran en dinero y que será nulo todo contrato de trabajo en tanto en cuanto se convenga el pago de todo o parte de los salarios en otra forma. Interpretando esa ley en reía-*175ción con la Ley núm. 45 de'1919 que fija el salario mínimo para mujeres, nos parece evidente la conclusión de que las comidas u otros privilegios o concesiones que se llagan a la obrera no pueden computarse como parte del salario mínimo.
No erró por lo tanto la corte inferior al declarar con lu-gar aquella parte de la reclamación de las apeladas que des-cansa en la Ley núm. 45 tie 1919. Pasemos ahora a consi-derar lá.otra parte de la sentencia apelada, que declaró con lugar aquella parte de la reclamación que se funda en la Ley núm. 49 de 1935 (Leyes de 1935, Sesión Especial, pág. 539) o sea, en la. compensación por lloras trabajadas en exceso de ocho diarias.
Consideremos en primer término el error que imputan los apelantes a la corte inferior al dirimir el conflicto de la prueba respecto a las horas trabajadas por las apeladas. En cuanto al contrato de trabajo no hubo conflicto: se convino expresamente que las apeladas trabajarían ocho horas diarias. Pero las apeladas declaran que trabajaban diez horas, o diez horas y media, al día, y la prueba de los apelantes es al efecto de que sólo trabajaban ocho horas al día. La lectura de la transcripción de evidencia nos deja la impresión de que la prueba de los apelantes es más sólida y digna de crédito que la de las apeladas. Pero no hemos tenido la oportunidad, que tuvo lS corte inferior, de ver y oír los testigos, circunstancia que en un caso como el de autos puede tener decisiva influencia en la apreciación de la prueba. No podemos por lo tanto decir que errara la corte inferior al dirimir el conflicto de la prueba a favor de las apeladas.
 Los apelantes arguyen que la Ley núm. 49 de 1935, que reglamenta las horas de trabajo, y en la cual como he-mos visto se funda la reclamación de las apeladas por concepto de horas trabajadas en exceso de ocho, no es aplicable a su negocio. La sección 1 de la Ley dispone que “Á ninguna persona se le empleará o se le permitirá que trabaje en ningún establecimiento comercial, industrial, agrícola o en *176cualquier otro negocio lucrativo, más de ocho (8) horas du-rante cualquier día . . . ”. Comd ya hemos resuelto, la clí-nica de los apelantes es, según la prueba, una empresa co-mercial, como también es un negocio lucrativo. Los apelan-tes arguyen, sin embargo, que el concepto de lo que- es un “negocio lucrativo” está limitado por la definición que de las palabras “ocupación lucrativa” se hace en la sección 4 de la Ley núm. 49 de 1935, que en lo pertinente rexa así:
“ ‘Ocupación lucrativa’ incluye toda obrado todo trabajo en fac-torías, molinos, centrales, talleres de maquinaria o, establecimiento o sitio de cualquier clase donde baya una fábrica o empresa mecánica, y en almacenes, tiendas, establecimientos o sitio de cualquier. clase donde se realizan operaciones mercantiles; en fincas, haciendas, estan-cias o sitios de cualquier clase, en los cuales se dirijan empresas agrícolas de horticultura o pastoreo, y en toda empresa de minería o pesquería o de cualquiera otra índole, industrial, comercial o agrí-cola. ’ ’
No creemos que la definición que acabamos de copiar li-mite el alcance de las disposiciones, que antes copiáramos, de la sección primera de la Ley. Luego de particularizarse ciertas empresas industriales, comerciales y agrícolas, y de mencionarse las de minería y pesca, se incluyen las de “cual-quier otra índole, industrial, comercial o agrícola.” No hay base, pues, para la aplicación de la máxima “expressio unius” que invocan los apeantes, ya que se menciona la clase general de empresas en que cabe la clínica de los apelantes, a saber, empresas comerciales.
Los apelantes hablan de una interpretación administrativa al efecto de que las clínicas no están comprendidas dentro de las disposiciones de la Ley núm., 49 de .1935, y arguyen a base de esa interpretación. No conocemos esa interpretación administrativa, ni hay prueba sobre ese extremo. Suponiendo que exista, no tenemos por lo tanto .base para considerarla.
Arguyen finalmente los apelantes que la Ley núm. 73 de 1919 (Leyes de 1919, pág. 497) prohíbe que se com-*177pense a las apeladas por horas trabajadas en exceso de ocho diarias. No es así. La Ley núm. 73 sencillamente dispone, en su sección primera, que “A ninguna mujer fee le empleará o se le permitirá que trabaje ...” más de ocho horas dia-rias o cuarenta y ocho horas semanales. Dispone no obs-tante que podrá emplearse a una mujer hasta nueve horas al día, si se le paga doblo compensación por la novena hora, pero que en ningún caso se le empleará por más de cuarenta y ocho horas semanales. No puede decirse que la mujer que trabaja más de nueve horas al día, o cuarenta y ocho a la semana, está in pari delicto con su patrono, puesto que la prohibición, y el castigo por su infracción, es sólo aplicableal patrono. Cardona v. Corte, 62 D.P.R. 61. Y aunque es ilegal el trabajo en exceso de nueve horas al día, o cuarenta y ocho a la semana, una vez la obrera ha rendido ese trabajo tiene derecho a que se le compense. Cardona v. Corte, supra.

For los fundamentos expuestos, procede la confirmación-de la sentencia apelada.

El Juez Presidente Sr. Travieso se inhibió.

Aimquo ol salario de las demandantes era por oelio horas de trabajo (tanto el convencional corno el mínimo que fija la ley) y aunque la corto concluye que las demandantes trabajaron diez, no concede compensación por la décima hora. Ni este error, ni otros cometidos por la corte al determinar la comiiensaeión, pueden ser considerados por no haber apelado las demandantes, ni haber los demandados señalado aquellos en ores do cómputo que les perjudican.